IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JAMES E. BURKHOLDER D/B/A                      :   No. 616 MAL 2021
WHISPERING SPRING KENNEL,                      :
                                               :
                    Petitioner                 :   Petition for Allowance of Appeal
                                               :   from the Order of the
                                               :   Commonwealth Court
             v.                                :
                                               :
                                               :
DEPARTMENT OF AGRICULTURE,                     :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

     AND NOW, this 14th day of March, 2022, the Petition for Allowance of Appeal is

DENIED.

     Justice Brobson did not participate in the consideration or decision of this matter.